Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about August 8, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and resisting arrest, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s disruptive conduct obstructed an official police function that was still in progress (see Penal Law § 195.05; Matter of Davan L., 91 NY2d 88 [1997]; People v Tarver, 188 AD2d 938 [1992], lv denied 81 NY2d 893 [1993]). Since appellant’s arrest for obstructing governmental administration was authorized, his struggle to avoid being handcuffed and placed in a police car constituted resisting arrest (Penal Law § 205.30). Concur— Nardelli, J.E, Andrias, Rosenberger and Friedman, JJ.